DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 05/18/2021.
Claims 1 and 21 are amended. 
Claims 1-22 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US 2010/0256696 A1) in view of Erlebacher (US 4,957,118) [both cited previously].
Re. claim 1 and 21, Schleicher teaches a retention device for use with an implantable medical device (IMD) having a lead (figure 15, lead body 1502 with retention device 702), the lead having a proximal end for coupling to a canister (figure 1, lead 106 connected to housing 114) and a distal end, the retention device comprising: 
a length extending continually therebetween, the elongate body having a hollow lumen extending from the proximal end to the distal end configured to receive the lead (figure 7A, hollow lumen is shown to fix to the lead with a first end 708 an second end 710, with the hollow body extending continually outward labeled 704); and 
one or more securing mechanisms having (figure 7A, anchoring member 706): 
a first end coupled to the elongate body (figure 7A, proximal end 712 of anchoring member 706); 
a second end configured to push against tissue of a patient (figure 7A, distal end 714 of anchoring member 706 configured to push against tissue [paragraph 0055, alternative embodiment for anchor member shown as 406 engages the tissue]); and 
an intermediate portion extending between the first and second ends (figure 7A, intermediate portion is shown from the label 718); and
wherein an entirety of the retention device is formed as a single piece (figure 7a, retention device is shown as a single piece).
Schleicher does not teach the one or more first linking elements having a first end coupled to the elongate body and a second end coupled to the intermediate portion of one of the securing mechanisms, and the method of inserting the implantable lead with the retention device.
Erlebacher teaches a retention device for use with an implantable medical device, the retention device comprising:
one or more first linking elements having a first end coupled to the elongate body and a second end coupled to the intermediate portion of one of the securing mechanisms (figure 6-7, tines 15 includes struts 28 [linking elements] with first ends couple to the body and the other attached to the tine [securing mechanism]).
Re. claim 21, Erlebacher further teaches the method of implanting an implantable lead having a first end for coupling to an implantable medical device and a second end for implantation at a target site in the patient, with a lead body extending there between, the method comprising the use of a retention device, the method comprising: 
inserting the implantable lead into the patient with the retention device placed on the lead at a desired location thereon and with a sheath disposed about at least a portion of the lead and compressing the one or more securing mechanisms of the retention device in a delivery configuration (column 4, lines 6-16, tine assembly 14 [securing mechanism] reaches the desired position, and tines 15 move radially outward via the struts 18 [linking element] to engage the tissue/vessel); and 
at least partly withdrawing the sheath such that the one or more securing mechanisms extend to a deployed configuration to anchor the implantable lead to tissue of the patient (column 1, lines 64-69, tine assembly [securing mechanisms] are constructed so that they are fixedly secured at one end, and movably secured at intermediate points moving from the extended [deployed] state and retracted [passive] position in response to movement of the tip relative to the elongated body [withdrawing body with respect to the tip to extend tines]);
Both Schleicher and Erlebacher are analogous as they are both within the field of implantable retention devices; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention device of Schleicher to incorporate  the linking elements as taught by Erlebacher in order to move/control the tines [securing mechanisms] from the retracted position to the extended [activated] positions to engage with the tissue/vessel (column 4, lines 6-16). 

Re. claim 4, Erlebacher further teaches wherein the first linking elements are configured to prevent prolapse of the securing mechanisms (column 3, lines 22-24, tines 15 [securing mechanism] are secured to the flange 16 with the struts 18 [liking elements, shown in figures 2-3] securing the tines in the assembly and preventing prolapse).

Re. claim 5, Erlebacher further teaches wherein the first linking elements are configured to limit the extension of the second end of the one or more securing mechanisms away from the elongate body (column 4, lines 36-41, tines 15 are moved to an extended position under the guidance of the struts, meaning the struts control and limit movement of the tines until the tines are paced in a desired location).

Re. claim 6, Erlebacher further teaches wherein the one or more securing mechanisms are configured for movement between a delivery configuration, in which the securing mechanisms are collapsed toward the elongate body, and a deployed configuration in which the linking element stops the one or more securing mechanism from extending beyond a predefined angle relative to the elongate body (figures 6-7 display the delivery and deployed configurations, respectively).

Re. claim 7, Erlebacher further teaches wherein the predefined angle is in the range of about 10 to about 60 degrees (figure 7, deployed configuration shows the extension angles extend beyond 10 degrees and below 60 degrees).

Re. claim 8, Erlebacher further teaches wherein the retention device comprises silicone (column 3, lines 24-30, tine assembly with tines, and struts can be molded by silicone).

Re. claim 9, Schleicher further teaches wherein the one or more securing mechanisms comprise nitinol, the nitinol adapted to assume a shape above the transition temperature thereof that facilitates anchoring in tissue (paragraph 0052 – anchoring units can be made of nitinol).

Re. claim 10, Schleicher further teaches implantable medical device system comprising an implantable pulse generator comprising a canister (figure 1, sealed housing 114) housing operational circuitry adapted to generate a therapy output (figure 1, pulse generator 102), a lead adapted for coupling to the implantable pulse generator and adapted to deliver the therapy output from the implantable pulse generator (figure 1, lead 106 connected to pulse generator 102), and a retention device as in claim 1, wherein the lead is sized and shaped to be received in the lumen of the retention device (figure 15, retention device 702 within lumen of lead 1502).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US 2010/0256696 A1) in view of Erlebacher (US 4,957,118), as applied to claims 1, 4-10, 21 above, and further in view of Seifert (US 2015/0133953 A1) [all cited previously].
Re. claim 22, Erlebacher further teaches partly withdrawing the sheath allowing the one or more securing mechanisms to extend to the deployed configuration and push against tissue of the patient near the second incision to secure the lead in a selected position (column 1, lines 64-69, tine assembly [securing mechanisms] are constructed so that they are fixedly secured at one end, and movably secured at intermediate points moving from the extended [deployed] state and retracted [passive] position in response to movement of the tip relative to the elongated body [withdrawing body with respect to the tip to extend tines]).
The combined invention does not each the inserting the implantable lead is performed by: making a first incision and a second incision; making a first tunnel between the first and second incisions; making a second tunnel from the second incision to an end location; and passing at least the second end of the implantable lead through the second incision to the end location, wherein the step of inserting the implantable lead is performed such that the retention device is accessible near the second incision, and the method further comprises positioning the retention device near a xiphoid of the patient.
Seifert teaches the known method of lead/retention device insertion wherein the step of inserting the implantable lead is performed by: 
making a first incision and a second incision; making a first tunnel between the first and second incisions; making a second tunnel from the second incision to an end location; and passing at least the second end of the implantable lead through the second incision to the end location, wherein the step of inserting the implantable lead is performed such that the retention device is accessible near the second incision, and the method further comprises positioning the retention device near a xiphoid of the patient (figures 8A-9I, first and second incisions 90 and 92, respectively, create a tunnel to implant a lead 16, and uses the second incision to insert the sheath 52 to an end location near the xiphoid).
The combined invention of Schleicher in view of Erlebacher and Seifert are analogous within the field of implantable leads, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention with the known implantation methods as taught by Seifert in order to implant and secure the lead and retention mechanism using incisions to create tunnels.

Response to Arguments
Applicant’s arguments, filed 05/18/2021, with respect to the drawing label tunnel 1116 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. As claimed, Schleicher teaches the retention device with the elongate body extending continually shown in figure 7a labeled 704 described above as a single piece containing the securing mechanisms as well. As the claim further suggests a “one or more first linking elements having a first end coupled to the elongate body and a second end coupled to the intermediate portion of one of the securing mechanisms”, Erlebacher shows in figure 7 its tines 15 [securing mechanisms] expanded via struts [linking elements, where each of the first and second ends are connected to the body and intermediate area of the securing mechanism. As both Schleicher and Erlebacher are analogous arts, it would have been obvious to combine the linking elements of Erlebacher into the retention device of Schleicher in order to activate the securing mechanism into place, as a modification for the linking elements is within the scope of one of ordinary skill in the art to expand the securing mechanisms. 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate and/or render obvious to the objected claims as they do not disclose a retention device with a second set of linking elements with first and second ends connecting the first and second securing members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greene (US 4,913,164) disclose an implantable lead with a retention device with tines and struts (linking elements) into a deployable configuration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792